Opinion filed May 12, 2022




                                     In The


          Eleventh Court of Appeals
                                  __________

                  Nos. 11-21-00138-CR & 11-21-00143-CR
                                __________

               HIGINIO LOMBRANO GARCIA, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                      On Appeal from the 70th District Court
                              Ector County, Texas
              Trial Court Cause Nos. A-18-1699-CR & A-18-1700-CR


                      MEMORANDUM OPINION
         The jury convicted Higinio Lombrano Garcia of two counts of aggravated
assault with a deadly weapon. The jury found the enhancement allegations to be
true and assessed Appellant’s punishment at imprisonment for sixty years in each
count.     The trial court sentenced Appellant accordingly and ordered that the
sentences run concurrently. We affirm.
        Appellant’s court-appointed counsel has filed in this court a motion to
withdraw. The motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and concludes that the
appeal is without merit and frivolous. Counsel provided Appellant with a copy of
the brief, a copy of the motion to withdraw, and a copy of both the clerk’s record
and the reporter’s record. Counsel advised Appellant of his right to review the record
and file a response to counsel’s brief. Counsel also advised Appellant of his right to
file a petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court. See TEX. R. APP. P. 68. Court-appointed
counsel has complied with the requirements of Anders v. California, 386 U.S. 738
(1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252
S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991).
        Appellant subsequently filed a response to counsel’s Anders brief, and this
court has considered Appellant’s contentions. In addressing an Anders brief and a
pro se response, a court of appeals may only determine (1) that the appeal is wholly
frivolous and issue an opinion explaining that it has reviewed the record and finds
no reversible error or (2) that arguable grounds for appeal exist and remand the cause
to the trial court so that new counsel may be appointed to brief the issues. Schulman,
252 S.W.3d at 409; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.
2005).      Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record and have found no reversible error; therefore, we
agree with counsel that no arguable grounds for appeal exist.1




        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to TEX. R.
APP. P. 68.

                                                    2
       We grant counsel’s motion to withdraw, and we affirm the judgment of the
trial court.


                                                PER CURIAM


May 12, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                        3